DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 16 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9, 10, 12, 15-19 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eberhardt (US Pat. 6018299).
Eberhardt discloses;
Regarding claim 1:
(in Figs. 3-6 and 10) a method for trimming an antenna (10) applied on a carrier (16), the method comprising: pressing a region (112) of the carrier (16) out from a carrier plane (18) of the carrier (16), the region (112) comprising a portion (on 112) of the antenna (10), the region (112) being selected according to a target property of the antenna (10; Col. 6, Lines 60-63; Col. 7, Lines 12-15), wherein the act of pressing the region (112) of the carrier (16) from the carrier plane (18) separates at least a part of the portion (on 112) of the antenna (10) from the carrier (16); and removing the at least the part of the portion (on 112) of the antenna (10) from the pressed-out region of the carrier (16) to cause an electrical interruption in the antenna (10) corresponding to the antenna (10) at which the at least the part of the portion (on 112) of the antenna (10) is removed (See Figs.).
Regarding claim 2:
forming the portion of the antenna (10) by separating the antenna (10) at two separating positions (28 and 30) along a profile of the antenna (10).
Regarding claim 3:
a cut is made in the region (112) of the carrier (16) during the separation of the antenna (10).
Regarding claim 4:
one side (24) of the portion of the antenna (10) is separated by means of at least one cutting edge (46).
Regarding claim 5:
the region (112) is pressed out from the carrier plane (18) of the carrier (16) beyond an elastic range of the carrier material (to a point of breaking away as shown in the Figs.).
Regarding claim 6:
an entire cross section of the antenna (10) is embedded in the carrier (16).
Regarding claim 7:
the antenna (10) is exposed on at least one surface (defined along 18) of the carrier (16).
Regarding claim 9:
the carrier (16) is a plastic carrier (Col. 4, Lines 16-18).
Regarding claim 10:

Regarding claim 12:
the antenna (10) is arranged on an outer side of a pressed-out region (112) of the carrier (16).
Regarding claim 15:
the carrier structure (16) forms a chip card body (See Figs.).
Regarding claim 16:
(in Figs. 10 and 11) a device (200) for trimming an antenna (110) applied on a carrier (116), the device (200) comprising: a recess (410) configured to receive the carrier (116); and a die (408) adapted to press a region (412) of the carrier (116) out from a carrier plane (118) of the carrier (116) into the recess (410) to separate at least a part (on 412) of a portion of the antenna (110) from the carrier (116), the region (412) comprising a detached portion of the antenna (110), and the region (412) being selected according to a target property of the antenna (110; Col. 6, Lines 60-63; Col. 7, Lines 12-15), wherein at least the part (on 412) of the portion of the antenna (110) is removed from the pressed-out region (412) of the carrier (116) to cause an electrical interruption in the antenna (110) corresponding to the location of the antenna (110) at which the at least the part (on 412) of the portion of the antenna (110) is removed (See Fig. 10).
Regarding claim 17:
at least one cutting edge (420 and 431) for separating the antenna (110).
Regarding claim 18:
the at least one cutting edge (420 and 431) comprises two parallel cutting edges for separating the antenna (110) on two sides (See Fig. 10).
Regarding claim 19:
(in Figs. 3-6 and 10) a carrier structure (106), comprising: an antenna (10); and a carrier (16), on which the antenna (10) is applied (See Fig. 6), wherein a region (112) of the carrier (16) between two regions (24 and 26) of the antenna (10), which are electrically insulated from one another (See Fig. 1), is pressed out from a carrier plane (18) of the carrier (16) to separate at least a part (on 112) of a portion of the antenna (10) from the carrier (16), the region (112) being selected according to a target property of 
Regarding claim 21:
a chip card having the carrier structure (106).
Regarding claim 22:
the target property is a resonant frequency of the antenna (10; Col. 2, Lines 6-9).
Regarding claim 23:
the at least the part (on 112) of the portion of the antenna (10) that is removed comprises a tuning portion of the antenna (10) that is used to tune the resonant frequency (Col. 6, Lines 60-63; Col. 7, Lines 12-15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eberhardt (US Pat. 6018299) in view of Finn (US 20100141453).
Regarding claims 8 and 20:
Eberhardt is silent on that the antenna comprises an antenna wire.
Finn disclose that the antenna (110/48) comprises an antenna wire (See Abstract; Para. 0007, Lines 1-4; Para. 0008, Lines 8-10).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize the method of affixing or embedding wires as taught by Finn into the device of Eberhardt to form an antenna within the substrate (Para. 0006, Lines 8-12).
Regarding claim 11:
Eberhardt is silent on that the antenna is formed as a booster antenna in the form of a loop antenna, the booster antenna defining a chip region.
Finn discloses the antenna (48) is formed as a booster antenna in the form of a loop antenna, the booster antenna defining a chip region (72; Para. 0008, Lines 18-19; Para. 0029, Lines 31-35).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna as a booster antenna in form of a loop in a chip region as taught by Finn into the device of Eberhardt for the benefit of achieving an RF inlay devices for various applications including but not limited to contactless smart cards and other security access devices (Para. 0009, Lines 3-5).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Eberhardt (US Pat. 6018299) in view of Finn et al. (US 20140284386).
Regarding claim 13:

Finn et al. (386) disclose the method of restoring the carrier structure substantially into the carrier plane of the carrier to produce the carrier structure having the carrier on which the antenna is applied (Para. 0335, Lines 16-22).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement lamination process to restore the region of the carrier structure as taught by Finn et al. (386) into the modified device of Eberhardt for the benefit of restoring the original feature of the carrier (Para. 0335, Lines 21-22).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Eberhardt (US Pat. 6018299) in view of Finn et al. (US 20140284386) as applied to claims 1 and 13 above and further in view of Finn et al. (US 20010054230).
Regarding claim 14:
Eberhardt is silent on that the restoration of the region of the carrier structure is performed via a laminating process.
Finn et al. (‘230) disclose the restoration of the region of the carrier structure is carried out via a laminating process (Para. 0107, Lines 9-16).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement lamination process to restore the region of the carrier structure as taught by Finn et al. into the device of Eberhardt for the benefit of preventing damage to the chip due to load pressure on the deformed carrier surface (Para. 0107, Lines 9-16).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BI
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845